Judgment unanimously affirmed, with costs. Memorandum: When, on August 5, 1965, plaintiff declared its subcontractor Phillips Cooling Tower Company in default and terminated its contract and thereafter treated the materials fabricated by Phillips as Phillips’ property it .thereby rejected such material and title thereto was thereupon revested in Phillips by operation of law (Uniform Commercial Code, § 2-401, subd. [4]). Title to the material having revested in Phillips there was no performance by it to be completed and a new contract for the whole job was required. (Appeal from judgment of Erie Trial Term in action on performance bond.) Present—Del Vecchio, J. P., Marsh, Gabrielli, Moule and Henry, JJ.